DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 26 August 2022, with respect to the rejection(s) of claim(s) 1, 4, 7, 10-12, 15, 16, 18, 24 and 32 under Yardley’684 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Specifically, independent claims 1 and 12 now require a molded elastomeric cleansing tip. Yardley’684’s cleansing tip 750 is in the form of a cloth 754 and therefore does not disclose a molded elastomeric cleansing tip. 
Applicant’s arguments with respect to the rejection of claims 1, 4, 7 and 9 under Stein’385 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. Specifically, independent claim 1 now states the first and second cleansing surfaces are symmetrical. This is not shown by Stein’385 – see Figures 5a, 5b. 
However, upon further consideration, a new ground(s) of rejection is made under Rossignol’061 in view of Romagnoli’228. See the updated rejection below. 

Claim Objections
Claims 18 and 28 are objected to because of the following informalities:  Claims 18 and 28 recite “first and second cleaning surfaces” in line 1 which should read “first and second cleansing surfaces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 10, 12, 15-18, 24, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US Patent 3,923,061) in view of Romagnoli (US Patent Publication 2019/0321228). 
Claim 1: Rossignol’061 discloses a device for cleaning a surface of a body cavity (column 1, lines 5-6) comprising: 
-a handle (1) comprising a proximal end and a distal end (towards 2) and defining a longitudinal axis; 
-a molded rubber cleansing tip (2; column 2, lines 28-33) disposed at the distal end of the handle. The cleansing tip comprises a plurality of leaflets (6) disposed helically with respect to the longitudinal axis (column 2, lines 2-5; Figure 1). 
Each leaflet (6) of the plurality of leaflets comprises a first cleansing surface and a second cleansing surface on the opposite side of the first cleansing surface (See annotated copy of Figure 2. The annotated figure is intended convey the surfaces of the leaflets 6 facing the counterclockwise direction are the first set of surfaces and the surfaces of the leaflets 6 facing the clockwise direction are the second set of surfaces.)

    PNG
    media_image1.png
    303
    403
    media_image1.png
    Greyscale

Only one surface is exposed to the body cavity at a time so that upon rotation of the cleansing tip in a first direction, the first surfaces are exposed and upon rotation of the cleansing tip in a second, opposite direction, the second surfaces are exposed (column 2, lines 6-15). 
The first and second cleansing surfaces are symmetrical (see Figure 2). 
Rossignol’061 teaches the tip can be made of a rubber (column 2, lines 28-33), but does not disclose the cleansing tip is an elastomer. 
Romagnoli’228 teaches a device for cleaning a body cavity (abstract) that is similar to Rossignol’061. It has a handle (2) and a cleansing tip (3) that is formed from rubber, as in Rossignol’061, or an elastomer (paragraph [0020], [0028]) in order to provide a suitable damping effect to prevent damage to tissue (paragraphs [0026], [0027]). 
		It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Rossignol’061 by constructing the tip from an elastomer, as taught by Romagnoli’228, in order to prevent damage to tissue. Furthermore, it is deemed to be within the level of ordinary skill in the art to use a known material. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” See §MPEP 2144.07.
		Claim 4: Rossignol’061’s first and second cleansing surfaces are configured to remove mucus from the body cavity surface (column 1, lines 8-9). 
		Claim 9: Rossignol’061’s cleansing tip comprises three leaflets (Figure 2). 
		Claim 10: Rossignol’061’s cleansing tip is disposable or reusable (this is directed towards the intended use; the device can be thrown away or reused, regardless of what’s intended by Rossignol’061). 
		Claim 12: Rossignol’061 in view of Romagnoli’228 teach providing a device having a handle and a cleansing tip, as recited in claim 12. See the rejection to claim 1 above for a complete explanation of how Rossignol’061 in view of Romagnoli’228 teaches the device. 
		Rossignol’061 further teaches a method for cleaning a body cavity (column 1, lines 5-6) using the device of claim 1. The method includes rotating the cleansing tip in a first direction (F) and a second opposite direction (column 2, lines 6-15). 
		Claim 15, 16: Rossignol’061 discloses using the device in the nose (column 1, lines 5-6). Human noses have skin and hair. 
Claim 17: Rossignol’061 fails to explicitly disclose the method results in removing hair from the nostrils. 
It would be obvious that performing the method disclosed by Rossignol’061 - specifically inserting the cleansing tip into the nostril and rotating the tip to remove debris – would result in the removal of hair from the nostril because the nostrils of mammals are lined with hair. One of ordinary skill in the art would expect some hair would be removed or dislodged while performing Rossignol’061 method. This is similar to when a person brushes their hair, some hair is dislodged from the skin and accumulates on the hair brush. 
Claim 18: Rossignol’061’s first and second cleaning surfaces are configured to remove mucus (column 1, lines 5-6). 
Claim 24: Rossignol’061’s leaflets are configured to conform to the shape of the body cavity (column 2, lines 6-15). 
Claim 25: Rossignol’061 does not explicitly disclose adjusting the amount of force applied to the cleansing surface depending on the body surface to be cleansed. 
However, it would common sense to one of ordinary skill in the art adjust the amount of force applied to the cleansing tip depending on the body surface to be cleansed. For example, it would be obvious to use less force when performing the method on a toddler compared to performing the method on an adult because toddlers have smaller orifices which are more prone to injury due to their smaller size. One of ordinary skill in the art would use additional care when performing the method on the small nose or ear of a toddler. In light of this, it would be obvious to one of ordinary skill in the art to modify the amount of force being applied to the cleansing tip depending on the body surface (i.e. the nostril/ear canal of a toddler compared to the nostril/ear canal of an adult) being cleansed. 
Claim 32: Rossignol’061 discloses the cleansing tip has a collapsed configuration (column 2, lines 6-12). 
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228, as applied to claim 12, further in view of Perez et al. (US Patent 7,951,106). 
Claim 19: Rossignol’061 teaches applying a “pasty or liquid substance” to the cleansing surface and distributing the substance to the body cavity when rotating the tip (column 2, lines 40-50). Rossignol’061 fails to specifically disclose the substance is a gel formulation. 
Perez’106 teaches providing a device having a handle (12) and a cleansing tip (18) having a plurality of leaflets (solid openings between openings 40a-40f) in order to clean the nostril (column 1, lines 5-15). Perez’106 teaches a step of applying a gel formulation to the cleansing tip (column 5, lines 24-28, 34-39) in order to dispense a medication into the body. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Rossignol’061 to include a gel formulation, as taught by Perez’106, in order to allow the user to apply a medication into the body during the cleaning step. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106, as applied to claim 19, further in view of Yardley (US Patent Application 2013/0184684). 
Claim 20: Rossignol’061 and Perez’106 fail to disclose the gel is an antiseptic. However, Yardley’684 teaches it is known to provide a nasal cleansing device (710) to deliver an antiseptic substance (“antimicrobial”, paragraph [0077]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Rossignol’061 by providing the cleansing tip with an antiseptic substance, as taught by Yardley’684, in order to enhance the cleaning process. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106, as applied to claim 19, further in view of Reitz et al. (US Patent Application 2021/0077383). 
Rossignol’061, as modified, teaches the limitations of claims 21, 22 but fails to disclose the viscosity of the gel or adjusting the viscosity of the gel. 
Reitz’383 is directed towards a device for applying medication to the sinus cavity. Reitz’383 teaches the medication is in the form of a gel such that the viscosity of the gel can be adjusted in order to render the gel suitable for maintain the gel on a sinus wall. Reitz’383 discloses the viscosity of the gel formulation is within the claimed range (paragraph [0031]) in order to render the gel suitable for adhering to a sinus wall (paragraph [0032]). Reitz’383 teaches it is known to adjust the viscosity of the gel in order to prolong contact with the sinus wall which increases the efficacy of the medication (abstract and paragraph [0029]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Rossignol’061 in view of Perez such that the gel has a viscosity which allows the gel to adhere to the body surface for a period of time, as taught by Reitz’383, in order to increase the efficacy of the medication. 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228, as applied to claim 12, further in view of Yardley’684. 
Claim 23: Rossignol’061 fails to explicitly disclose performing the method prior to or after surgery, visiting a nursing home or hospital attending a social gathering, traveling or going to a public space. 
Yardley’684 teaches the cleansing of the nostrils can be performed to prevent the onset of illness (paragraph [0109]). Taking extra steps to prevent introducing germs to immunocompromised populations, such as those living in nursing homes or in the hospital is old and well known. In light of the teaching by Yardley’684 that the method can be used to prevent illness, it would be obvious to use perform the method of Rossignol’061 to prevent illness, as taught by Yardley’684, before visiting a hospital or nursing home in order to prevent viruses from reaching immunocompromised people. 
		Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106. 
		Claim 26: Rossignol’061 in view of Romagnoli’228 teach providing a device having a handle and a cleansing tip, as recited in claim 26. See the rejection to claim 1 above for a complete explanation of how Rossignol’061 in view of Romagnoli’228 teaches the device. 
Rossignol’061 further teaches applying a “pasty or liquid substance” to cleansing surface and distributing the substance to the body cavity when rotating the tip (column 2, lines 40-50). However, Rossignol’061 fails to specifically disclose the substance is a gel formulation. 
Like Rossignol’061, Perez’106 teaches providing a device having a handle (12) and a cleansing tip (18) having a plurality of leaflets (solid openings between openings 40a-40f) in order to clean the nostril (column 1, lines 5-15). Perez’106 teaches a step of applying a gel formulation to the cleansing tip (column 5, lines 24-28, 34-39) in order to dispense a medication into the body. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Rossignol’061 to include a gel formulation, as taught by Perez’106, in order to allow the user to apply a medication into the body during the cleaning step. 
Claim 27: Rossignol’061 discloses using the device in the nose (column 1, lines 5-6).
		Claim 28: Rossignol’061’s first and second cleansing surfaces are configured to remove mucus from the body cavity surface (column 1, lines 8-9). 
		Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106, as applied to claim 26, further in view of Yardley’684. 
Claim 29: Rossignol’061 and Perez’228 fail to disclose the gel is an antiseptic. However, Yardley’684 teaches it is known to provide a nasal cleansing device (710) to deliver an antiseptic substance (“antimicrobial”, paragraph [0077]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Rossignol’061 by providing the cleansing tip with an antiseptic substance, as taught by Yardley’684, in order to enhance the cleaning process. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106 in view of Yardley’684, as applied to claim 29, further in view of Makower et al. (US Patent Application 2005/0240147). 
Rossignol’061, as modified, teach the limitations of claim 30 except that the active agent comprises benzalkonium chloride. 
Makower’147 teaches a device for placement of medicine in the sinuses, including anti-microbial agents (paragraph [0167]). Makower’147 teaches the use of benzalkonium chloride as the anti-microbial agent (paragraph [0168]). Makower’147 further teaches it is known to use benzalkonium chloride in a gel in order to aid in the release of the drug (paragraph [0168]). 
It would have been obvious to one of ordinary skill in the art to modify the system taught by Rossignol’061 in view of Perez’106 in view of Yardley’684, such that the anti-microbial agent is benzalkonium chloride, as taught by Makower’147, because benzalkonium chloride is well known to serve as an anti-microbial agent in the sinuses. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol’061 in view of Romagnoli’228 in view of Perez’106, as applied to claim 30, further in view of Given et al. (US Patent Application 2015/0297846). 
Rossignol’061, as modified, teach the limitations of claim 31 except that the gel comprises an essential oil of mint. 
Given’846 teaches delivering a medication (70) to the sinuses (paragraph [0003]) such that the medication includes mint-based oil to provide a pleasing smell to the patient (paragraph [0037]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the medication taught by Rossignol’061 view of Perez’106, with a mint oil, in order to provide the stated advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 December 2022

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771